Bullard, J.,

delivered the opinion of the court.
The statement of facts in this case, shows that A. Foucher, jr. was regularly appointed curator ad bona of his minor children, before the promulgation of the act of the 11th March, 1830, entitled “an act in addition to the laws nowin force, relative to tutors and curators of minors; ” that in December, 1834, he was regularly deprived of the curatorship, and that Franpois Saulet was thenceforth appointed curator ad bona of the children, in the manner and form required by ^aw ^01 appointment of such curators, before the passage of that act. The question therefore which the case presents, is whether this last appointment was regular and legal,
The 9 th section of the act declares, that there shall hereafter be no curator ad bona or curator ad litem appointed . . 1 L m any case, but that the persons and estates of minors shall ia all cases, be placed under the power of tutors and under-tutors, &c. The proviso to this section, out of which the f ... . controversy has arisen, is in the following words: “ provided that this section shall not apply to cases, in which curators ad bona shall have been appointed, before the promulgation of this act.”
*561This proviso applies to the whole section; as well to that part, which abolishes the trust of curator ad bona, as to that which provides for the appointment of tutors and under tutors. Surely then it cannot be said that this statute authorises the appointment of a tutor to minors, who were already provided with curators ad bona, before its promulgation. If the section stood without the proviso, then indeed it would authorise the appointment of a tutor and under tutor, in this case. The construction contended for by the appellant, would leave the proviso without effect. But we are bound, if possible, to give it some effect, if susceptible of it. This can only be done by supposing that the legislature intended that such minors, as were at the promulgation of the act provided with curators ad bona, should continue under that species of guardianship until their age of majority, and that the change 'of system should not apply to them. With respect t.o them, the trust of curator ad bona, as established by the Code, still exists, because it is declared that as to their case, this section shall not apply. As to them, we are therefore bound to consider it as unwritten, for it appears to . us clear, that it does not authorise the appointment of a tutor and under tutor. We are, therefore, of opinion, that the Probate Court did not err in maintaining the appointment of a curator ad bona.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.